PER CURIAM.
Cami Stough, a sergeant with the Orange County Sheriffs Office, appeals the trial court’s order finding her in direct criminal contempt for refusing an order to bring detained juveniles into the courtroom. See Fla. R. Crim. P. 3.830. She argues, inter alia, that the contempt proceedings did not comport with the requirements of rule 3.830, and further, that the record does not support the trial court’s finding of direct criminal contempt. We agree and commend the State for properly conceding error. Accordingly, we reverse the order on appeal and remand with instructions to vacate the order.
REVERSED and REMANDED.
SAWAYA, BERGER and LAMBERT, JJ., concur.